Citation Nr: 1131462	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  03-23 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.   

2.  Entitlement to service connection for diabetic retinopathy, to include as secondary to service-connected diabetes mellitus.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970, with additional service in the Louisiana Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified at a hearing before a Decision Review Officer at the RO in October 2003 and at a hearing before the Board in July 2005.  

The Board remanded the Veteran's claims for additional development in November 2005 and January 2010.

The issue of entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have hypertension attributable to active military service, or that was caused or made worse by a service-connected disability.  

2.  The Veteran does not have diabetic retinopathy attributable to active military service, or that was caused or made worse by a service-connected disability.  

CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active military service, and hypertension is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).  

2.  The Veteran does not have diabetic retinopathy that is the result of disease or injury incurred in or aggravated during active military service, and diabetic retinopathy is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in August 2001, September 2002, March 2010, December 2010; a rating decision in July 2002; a statement of the case in June 2003; supplemental statements of the case in December 2003, December 2004, April 2005, December 2007, and May 2008.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decisions.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the May 2011 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to the claims.

The Veteran's service medical records are not available in this case.  The claims file shows that the Veteran's service medical records could not be located by National Personnel Records Center (NPRC).  The Veteran's service medical records were also not located by the Louisiana National Guard.  In a June 2010 letter the Veteran was informed that his service medical records were not located.  The Veteran was also informed that the records were unavailable in a July 2002 rating decision, a June 2003 statement of the case and a May 2011 supplemental statement of the case.  The Veteran had an opportunity to submit any records in his possession.

Under such circumstances, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation in mind.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Certain chronic diseases, such as hypertension, are presumed to have been incurred during service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  If chronicity is not shown, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to pertinent symptomatology experienced since service.  38 C.F.R. §3.303(b) (2010); Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the Veteran served during a period of war, he does not allege that any of the current disabilities at issue began in combat, and therefore, the provisions pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a Veteran who engaged in combat with the enemy are not applicable.  38 U.S.C.A. § 1154(b) (West 2002).  

In addition, the regulations provide that service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Hypertension

The Veteran claims that he has hypertension secondary to his service-connected diabetes mellitus.  The Veteran's service medical records have not been associated with the claims file.  However, the Veteran has not contended that his hypertension is directly related to his military service.  

VA outpatient treatment reports associated with the claims file show treatment at VA beginning in 1993. The records show a diagnosis of and treatment for hypertension as early as 2001.  

VA general medical examination reports dated in April 1994 and September 1996 do not include any reference to a diagnosis of hypertension.  

At an October 2003 hearing before a DRO, the Veteran testified that he was diagnosed with hypertension prior to diabetes and that he noticed an increase in the severity of his hypertension when he was diagnosed with diabetes.  

At a March 2005 VA examination, the Veteran was diagnosed with non-insulin dependent diabetes mellitus and hypertension.  The examiner indicated that the Veteran had a history of hypertension which followed the diagnosis of diabetes and could be a complication of diabetes.

At a July 2005 hearing before the Board, the Veteran testified that one of his VA physicians had informed him that diabetes and hypertension worked together and that one caused the other to increase.  He indicated that physician was no longer working at VA.  He testified that he began noticing that his blood pressure rose when his diabetes flared one year prior to the hearing.  The Veteran reported that he used blood pressure medication which helped to regulate his hypertension.  

At a VA examination dated in May 2007, the Veteran reported that he had been diagnosed with hypertension seven or eight years prior.  The examiner confirmed a diagnosis of hypertension.  

An addendum opinion was obtained from a second VA examiner in October 2007 at which time the Veteran's claims file was reviewed.  The examiner noted that the Veteran was diagnosed with hypertension as early as December 1998 and diabetes was diagnosed in 2001.  The examiner indicated that hypertension preceded diabetes mellitus and therefore hypertension was not caused by diabetes mellitus.  

At an April 2008 VA examination, the Veteran's claims file was reviewed and the examiner indicated that the Veteran had a five year history of diabetes mellitus with good blood pressure control and a fifteen to twenty year history of hypertension.  

At a July 2010 VA examination, the Veteran's claims file was reviewed and the examiner performed a physical examination and reported that a diagnosis of hypertension had been previously established.  The Veteran reported that he was diagnosed with hypertension so long ago that he was unsure of the date.  The examiner reported that the Veteran's medical records showed that the Veteran was diagnosed with hypertension in 1998 and that he was taking antihypertensive medication which helped to fairly control his blood pressure.  The examiner opined that hypertension was not at least as likely as not incurred in or aggravated by the Veteran's service as there was no documentary evidence to substantiate such a claim.  The examiner further opined that the Veteran's hypertension was not due to or the result of any service-connected disability, including diabetes mellitus as hypertension was diagnosed in 1998 and diabetes mellitus was diagnosed in 2001.   Finally, the examiner opined that the Veteran's hypertension had not been aggravated or increased in severity by service-connected diabetes mellitus in the absence of overt renal damage.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for hypertension.  

Although the Veteran's service medical records have not been associated with the claims file, the Veteran has not indicated that those records will corroborate a diagnosis of hypertension during service nor does he contend that his hypertension is directly related to his military service.  Additionally, the evidence does not show that hypertension was diagnosed within one year of the Veteran's separation from service, thus service connection may not be granted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran contends that his hypertension is secondary to his service-connected diabetes mellitus.  While the March 2005 VA examiner indicated that the Veteran had a history of hypertension which followed the diagnosis of diabetes and could be a complication of diabetes, the evidence of record indicates that diabetes was in fact diagnosed after hypertension was diagnosed as evidenced by the reports of the October 2007, May 2008, and July 2010 VA examiners and the Veteran's October 2003 testimony.  Moreover, the Board finds that VA examiner's findings with respect to the etiology of the Veteran's hypertension are speculative in nature because they only opine that there could be a relationship, and thus of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of may also implies may or may not and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as could have been is not probative).  Such findings fail to provide a definite causal connection between the Veteran's hypertension and his service or any service-connected disability.

The other the medical opinions of record indicate that the Veteran's hypertension was not related to his military service or caused or aggravated by his service-connected diabetes mellitus.  The most recent VA examiner provided a complete rationale for the negative opinions as to inservice occurrence, incurrence due to diabetes mellitus, and aggravation by diabetes mellitus.  Consequently, the Board finds that service connection is not warranted on a direct, presumptive or secondary basis because the medical evidence associated with the claims file does not establish that hypertension is etiologically linked to the Veteran's military service, manifested within one year of the Veteran's separation from service, or is related to a service-connected disability.

The Board acknowledges the Veteran's contention that his hypertension increases in severity when his diabetes flares and that hypertension is related to his service-connected diabetes mellitus.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran can attest to factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Veteran as a lay person has not been shown to be competent to make medical conclusions.  Therefore, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, his lay assertions cannot establish a link between his hypertension and his service-connected diabetes mellitus.  In any event, the Board finds that competent evidence of the most recent VA examiner finding that there is not aggravation of the hypertension by the diabetes mellitus to be more persuasive because of that examiner's medical training and expertise.

In summary, the Board concludes that the preponderance of the evidence is against finding that the Veteran's hypertension was incurred in service or was caused or aggravated by a service-connected disability.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).

Diabetic Retinopathy

The Veteran claims that he has diabetic retinopathy secondary to his service-connected diabetes mellitus.  The Veteran's service medical records have not been associated with the claims file.  However, the Veteran has not claimed that his diabetic retinopathy is directly related to his military service.  

VA outpatient treatment reports associated with the claims file show that the Veteran was seen for a report of right eye pain in January 1994.  A routine physical performed in January 1994 shows a report of bilateral decreased vision.  No specific diagnosis was provided at that time.  In May 2001, the Veteran was seen for a follow-up for a chalazion.  No reoccurrence was noted at that time and examination of the eyes was normal.  The Veteran was seen in the ear, nose, and throat clinic in July 2003 for treatment unrelated to his eyes.  He denied any eye complaints at that time and the examiner noted that the Veteran did not wear prescription glasses.  In April 2003, the Veteran was seen for a diabetic retinal screening at which time no evidence of diabetic retinopathy was found.  An entry dated in September 2004 shows that the Veteran wore corrective lenses.  Examination of the eyes was normal at that time.  Examination of the eyes was also normal at an examination in December 2004.  In February 2005, the Veteran reported that he got dust in his right eye.  He was assessed with a right eye conjunctival hemorrhage, status post saw dust injury, with photosensitivity.  The Veteran was referred for an ophthalmology appointment for his right eye injury.  At a February 2005 ophthalmology appointment the Veteran was assessed with conjunctivitis, probable mild bacterial, and no diabetic retinopathy.  In June 2006, an entry noted that a diabetic eye screening had been accomplished at an outside location in March 2006 and was normal.  The examiner noted that there were no gross signs of diabetic retinopathy at that time.  

At an October 2003 hearing before a DRO, the Veteran reported blurred vision.  He indicated that he was prescribed both corrective lenses and eye drops by VA.  He testified that he had not been diagnosed with diabetic retinopathy.   

At a March 2005 VA examination, an examiner noted that there was no evidence of background diabetic retinopathy.  

At a July 2005 hearing before the Board, the Veteran testified that he had vision problems related to his diabetes mellitus.  He reported that his vision decreased when his diabetes flared.  Specifically, he testified that his vision became very blurry when his sugar level increased.  He indicated that his eye doctor at VA told him he did not have any eye problems related to his diabetes.  

At a May 2007 VA examination, the Veteran was not diagnosed with any eye diseases and the examiner specifically reported that diabetic retinopathy was not present.  

In September 2007, the May 2007 VA examiner reviewed the Veteran's claims file and provided an addendum opinion.  The examiner indicated that a review of the medical records showed that diabetic retinopathy was not found on any VA examinations.  

At an April 2008 VA examination, an examiner noted that there was no evidence of diabetic retinopathy but the examiner indicated that a diagnosis could not be ruled out with certainty.  

At a January 2011 VA examination, following a review of the claims file and examination of the Veteran's eyes, the examiner found that the Veteran did not have diabetic retinopathy and opined that diabetic retinopathy was not caused by or as a result of diabetes mellitus.  

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The record shows a report of right eye pain on one occasion in 1994.  The Veteran's subjective complaints of right eye pain have not been related to a clinically diagnosed disorder.  Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Additionally, the evidence does not show that the Veteran has a diagnosis of diabetic retinopathy.  In the absence of a diagnosis of diabetic retinopathy related to the Veteran's military service or to a service-connected disability, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board has considered the Veteran's testimony of record in which it was alleged that the Veteran's vision decreases when his diabetes flares.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced, such as the symptoms of his claimed disorder.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In this case, while the Veteran is competent to report that he experiences blurred vision when his sugar levels rise, the competent medical evidence does not substantiate a diagnosis of retinopathy at any time.  The competent medical evidence, which the Board finds more persuasive because of the medical training of the physicians, shows that a diagnosis of diabetic retinopathy is not warranted.

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus is denied.   

Entitlement to service connection for diabetic retinopathy, to include as secondary to service-connected diabetes mellitus is denied.   



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


